16063DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are rejected.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
All claims should recite a “first biometric template” and “second biometric template” consistent with the language in the Spec. given that all claims terms should have antecedent basis. See 37 CFR 1.75(d)(1), MPEP § 608.01(o), and MPEP §2181 IV.
Claim 1, 10, and 19 recite: “the public value…generated by passing a biometric template of the mobile device to a first function of a fuzzy extractor….” Elements should be delineated with a semi-colon and paragraphed. MPEP 608.01(m) (citing 37 CFR 1.75(i)). 
Similarly, the language of “decrypts” and “compares” should be paragraphed.
Appropriate correction is required.
Response to Arguments
112b
Examiner maintains the rejection based on MPEP 2111.01 and the holdings found in Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). The words in contention are “each mobile device” and “the mobile device”, wherein the language of “the mobile device” neither refers back to “a plurality of mobile device” nor “a first mobile device.” That is, definite articles and indefinite articles are simple English words. Accordingly, they are to be given their plain meaning (i.e., they mean by they say they mean). MPEP 2111.01 (citing Chef America). As such, the 
Put another way, it would be unclear to a POSITA whether the “retrieving” is to be applied to “a plurality of mobile device” or whether “retrieving” is to be applied to only the “first mobile device.”
103
Moot new grounds of rejection.

Examiners Comments 
Examiner will represent claim 1 below with bracketing for clarity:
[(a)] obtaining, by an access device, a first biometric sample of a user;
[(b)] generating, by the access device, a first biometric template from the first biometric sample;
[(c]] for each mobile device of a plurality of mobile devices within a proximate vicinity of the access device, the plurality of mobile devices comprising a first mobile device:
[(c1)] retrieving, by the access device, a public value of the mobile device, wherein:
[(c1a)] the public value of the mobile device and a private value of the mobile device were generated by passing a biometric template of the mobile device to a first function of a fuzzy extractor; and
[(c1b]] the biometric template of the mobile device was generated from a biometric sample of the mobile device;
[(c2)] generating, by the access device, a secret cryptographic key by passing the first biometric template and the public value of the mobile device to a second function of the fuzzy extractor;
[(c3)] encrypting, by the access device, the first biometric template with the secret cryptographic key; and
[(c4)] broadcasting, by the access device, the encrypted first biometric mobile device in the plurality of mobile devices;
[(d)] receiving, by the access device and from the first mobile device, a confirmation of a match between the first biometric template and a biometric template of the first mobile device after the first mobile device decrypts the encrypted first biometric template and compares the decrypted first biometric template to the biometric template, wherein the biometric template of the first mobile device is generated from a biometric sample of the first mobile device; and
[(e)] responsive to the confirmation, conducting a transaction between the access device and the first mobile device.

(end claim.)

Admitted Prior Art
Examiner notes that Applicant has incorporated Dodis et al. in para. 0099 and, therefore, this is admitted prior art below.
Examiner also notes that the citations come from the Dodis reference. Examiner notes that no copy was furnish at the time of filing and it is provided in the instant office action.
[a] obtaining, by an access device (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”), a first biometric sample of a user (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”);
[b] generating, by the access device, a first biometric template from the first biometric sample (p. 98 “biometric readings,” p. 99 Fig. 1(c) Item “w’~w”) (The “w” is the biometric template and it is created via a biometric sample. Examiner also notes that “w” is the common nomenclature for representing templates. Applicant’s Spec., which incorporates by reference Dodis et al., see 0099, uses the similar symbols, see Spec. at 0099 (“biometric template W_D”). In fact, all of paragraph 0099 appears to be a reformulation of Dodis p. 99 and Fig. 1. As Dodis is incorporated by reference and as paragraph 0099 is based on Dodis p. 99, paragraph 0099 of the Spec. is Admitted Prior Art.);
[c1] retrieving, by the access device, a public value of…(p. 99 Item “P” of Fig. 1 (b) which is “safely public”) (Examiner notes that the public value of P is a composite of s and x, see p. 109.), wherein:
[c1a] the public value…(p. 99 Fig. 1(c) Item “P”) and a private value (p. 99 Item “R” from “Gen”)…were generated by passing a biometric template…a first function of a fuzzy extractor; and (p. 99 Fig. 1(c) Item “w” into “Gen”; see also p. 109 “w” into “SS”) (Examiner notes that “fuzzy extractor” is a term of art extrinsic to the Spec. That is, it is given its ordinary and customary meaning and it is not to be confused with other mathematical methods like “fuzzy vaults,” see p. 100. The work the secure sketch for fuzzy extractors was built off the word of fuzzy vaults, see p. 100 (“We provide a new…analysis for this construction.”).)
[c1b] the biometric template…was generated from a biometric sample…((i) Fig. 1(a) of “w” and “SS” or Fig. 1(c) of “w” and “Gen” (ii) Fig. 1 explanations of “extracted from biometric “w” via a fuzzy extractor”);
[c2] generating, by the access device (p. 99 “server can store (P, f(R))”)…by passing the first biometric template (Fig. 1(c) Item “w’~w” into “Rep”) and the public value (Fig. 1(c) Item “P” into “Rep”)….to a second function of the fuzzy extractor (p. 99 Fig. 1(c) Item “Rep”) (Examiner notes that the first fuzzy extractor is “Gen” and the second fuzzy extractor is “Rep”. Examiner notes that a secret key is taught, see p. 99 Item “R” from “Gen” and “Rep” & p. 99 “recovery of the secret key”. Examiner also notes that “Gen” and “Rep” are inverse processes as can be seen in p. 109.);
after the…decrypts the encrypted [secret] and compares the decrypt…, wherein the biometric template…is generated from a biometric sample (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”)….

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Regarding claims 1, 10, and 19, Applicant amended element (c4) to be limited to “the access device.” Element (c4) recites: “broadcasting, by the access device, the encrypted first biometric template to the mobile device in the plurality of mobile devices.” 
According to Applicant’s Spec. at (i) Fig. 4 Items 414 and 420 and (ii) Fig. 9 Item 918 and respective paragraphs (a) 0086 “broadcasts the encrypted second biometric template” and (b) 0116 “broadcasts the message [which comprises the encrypted second large biometric template] to all…devices”, the access device corresponds to the second biometric template, not the first biometric template. 
As such there is new matter as the access device is associated with the second biometric template during broadcasting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10, and 19 recite: “for each mobile device…retrieving a public value of the mobile device….” The claim fails to have antecedent basis. Additionally claims recite: “broadcasting…to the mobile device….” Broadcasting by definition means that the device transmitted to is not limited to a single mobile device. As such, this limitation is not amenable to nay construction when view as a whole.
Claims 2-9, 11-18, and 20 are rejected as each depends on claims 1, 10, or 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dodis1 et al. (“Fuzzy Extractors: How To Generate Strong Keys From Biometrics And Other Noisy Data”) in view of Mendez et al. (“Hand Book of Applied Cryptography”) in view of Berkovits et al. (“Chapter How To Broadcast a Secret”) in view of Zhou et al. (US20140349692A1).
Regarding claims 1, 10, and 19 Dodis teaches biometric extraction via fuzzy extractors to create a secret key whereby biometrics approximately match:
[a] obtaining, by an access device (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”), a first biometric sample of a user (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”);
[b] generating, by the access device, a first biometric template from the first biometric sample (p. 98 “biometric readings,” p. 99 Fig. 1(c) Item “w’~w”) (The “w” is the biometric template and it is created via a biometric sample. Examiner also notes that “w” is the common nomenclature for representing templates. Applicant’s Spec., which incorporates by reference Dodis et al., see 0099, uses the similar symbols, see Spec. at 0099 (“biometric template W_D”).);
[c1] retrieving, by the access device, a public value of…(p. 99 Item “P” of Fig. 1 (b) which is “safely public”) (Examiner notes that the public value of P is a composite of s and x, see p. 109.), wherein:
[c1a] the public value…(p. 99 Fig. 1(c) Item “P”) and a private value (p. 99 Item “R” from “Gen”)…were generated by passing a biometric template…a first function of a fuzzy extractor; and (p. 99 Fig. 1(c) Item “w” into “Gen”; see also p. 109 “w” into “SS”) (Examiner notes that “fuzzy extractor” is a term of art extrinsic to the Spec. That is, it is given its ordinary and customary meaning and it is not to be confused with other mathematical methods like “fuzzy vaults,” see p. 100. The work the secure sketch for fuzzy extractors was built off the word of fuzzy vaults, see p. 100 (“We provide a new…analysis for this construction.”).)
[c1b] the biometric template….was generated from a biometric sample…((i) Fig. 1(a) of “w” and “SS” or Fig. 1(c) of “w” and “Gen” (ii) Fig. 1 explanations of “extracted from biometric “w” via a fuzzy extractor”);
[c2] generating, by the access device (p. 99 “server can store (P, f(R))”)…by passing the first biometric template (Fig. 1(c) Item “w’~w” into “Rep”) and the public value (Fig. 1(c) Item “P” into “Rep”)…to a second function of the fuzzy extractor (p. 99 Fig. 1(c) Item “Rep”) (Examiner notes that the first fuzzy extractor is “Gen” and the second fuzzy extractor is “Rep”. Examiner notes that a secret key is taught, see p. 99 Item “R” from “Gen” and “Rep” & p. 99 “recovery of the secret key”. Examiner also notes that “Gen” and “Rep” are inverse processes as can be seen in p. 109.);
is generated from a biometric sample (p. 98 “biometric readings”, p. 99 “server can store (P, f(R))”)…
Dodis does not teach broadcasting encrypted information, matching codes, and devices with a network:
[c3] encrypting…with the secret cryptographic key; and
[c4] broadcasting…the encrypted…to…
a match between…and…after the…decrypts the encrypted…and compares the decrypted, wherein the biometric template…
[c] for each mobile device of a plurality of mobile devices within a proximate vicinity of the access device, the plurality of mobile devices comprising a first mobile device:
…mobile device…server…
[d] receiving….a confirmation…[e] responsive to the confirmation, conducting a transaction between…and the first mobile device.
Mendez teaches matching hashes for data integrity:
a match between [the computed hash] and [the received hash] (p. 360, specifically Fig. 9.8 (b), 365) (Examiner notes that MBC is contemplated with a secret key)…after the [user] decrypts the encrypted [secret] and compares the decrypted [secret] , wherein the biometric template…


    PNG
    media_image1.png
    404
    1420
    media_image1.png
    Greyscale

Figure 1 reproduced from Dodis (showing fuzzy extractors)


    PNG
    media_image2.png
    141
    688
    media_image2.png
    Greyscale

Figure 2 reproduced from Dodis (showing Gen and Rep in detail)

The Examiner notes that Dodis cannot be understood in a vacuum. That is, when reading Dodis, it can be appreciated by a POSITA that the fuzzy extractor use-case is non-limiting. For example, the Dec and the Enc processes are symmetric processes as both are feed in R. Specifically, R is disclosed as the “secret key”. (Dodis at p. 99.) While Dodis does not disclose that encryption and decryption are symmetric processes, it can be appreciated by review of the intrinsic record that this is indeed the case. Specifically, Mendez discloses at least DES which is a type of symmetric key cipher and the same key is used for encryption and decryption. (Mendez at p. 264.) As such, when reading Dodis and Mendez as a whole, the flexibility of Dodis can be seen. 
Taking Dodis-Mendez as a whole, it can be appreciated by that DecR(C) can easily modified to become EncR(C). Simply put, encryption and decryption can be easily reversed which is exactly what Applicant is doing in the instance claim per the language of “encrypting…the first [data]”. That is, the claimed language is performing encryption after the second biometric template is gathered by the access device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the cryptographic teachings of Dodis with the cryptographic teachings of MDC teaching of Mendez in order to provide data integrity through a matching process.

Neither Dodis nor Mendez expressly teach broadcasting with secret keys and a network with mobile devices:
[c3] encrypting…with the secret cryptographic key; and
[c4] broadcasting…the encrypted…to…
Berkvoits teaches broadcasting secrets with a secret key:
[c3] encrypting…with the secret cryptographic key; and (p. 535 “He encrypts S in some random key R….ER(S)….”)
[c4] broadcasting…the encrypted [secret] to [a recipient among a plurality of recipients] (p. 535, 536; see also TITLE))…

First and foremost, it is noted that Berkvoits and all its teachings are cited in p. 540. Therefore, Examiner submits that, while Mendez may not expressly teach, Mendez teaches in an implied or suggested manner and therefore anticipates the above limitations of [c3] and [c4]. Nonetheless, without conceding, Examiner submits it would be have been obvious to combine as stated below.
Berkvoits teaches secret keys and broadcasting to a plurality of users. Specifically, Mendez at p. 528 is directed towards “Conference keying” which relates to “a central point…to share a key by broadcasting one or more messages…called broadcast encryption.” (Id. at p. 528) (emphasis in original). One protocol, out of many is Burmester-Desmedt as noted in Mendez.
However, out the panoply of broadcasting protocols for encryption, see Id. at §§12.1 to 12.8 (discussing further references), the Examiner will rely on “secret broadcasting schemes” formulated by Berkovits. (Id. at p. 520 (citing Berkovits [116]).
Further, it can be appreciated by a POSITA, who is versed in cryptography, that the R secret key of Dodis can be readily combined with the secret key of Berkvoits in order add another layer of encryption. This process is called key layer. (Mendez at p. 551.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Dodis-Mendez, specifically by augmenting the R key in Dodis and with any one of the broadcasting encryption algorithms in Mendez, with the cryptographic teachings of Berkvoits as a matter of design choice and/or to improve security.

Neither Dodis, Mendez, nor Berkvoits teach a network with mobile devices:
[c] for each mobile device of a plurality of mobile devices within a proximate vicinity of the access device, the plurality of mobile devices comprising a first mobile device:
…mobile device…server…
[d] receiving….a confirmation…[e] responsive to the confirmation, conducting a transaction between…and the first mobile device.
Zhou teaches:
[c] for each mobile device of a plurality of mobile devices within a proximate vicinity of the access device, the plurality of mobile devices comprising a first mobile device (Fig. 1 Item 110; 0036, for example Bluetooth):
…mobile device…server (Fig. 1)…
[d] receiving….a confirmation (0069)…[e] responsive to the confirmation, conducting a transaction between [a server] and the first mobile device (0069).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings Dodis, Mendez, and Berkvoits with the teachings of Zhou in order to create a security transaction in a network of devices.

Claims 2-7, 9, 11-16, and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dodis, Mendez, Berkvoits, and Zhou in view of Matsunami et al. (US20150036894A1) (“Matsunami”).
Regarding claims 2 and 11 Dodis teaches fuzzy extractors for secret key generation (pp. 98-99)
Dodis does not teach broadcasting and matching.
Mendez teaches matching with MDC (p. 360, specifically Fig. 9.8 (b), 365).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the cryptographic teachings of Dodis with the cryptographic teachings of MDC teaching of Mendez in order to provide data integrity through a matching process.

Neither Dodis, Mendez, Berkvoits, nor Zhou teach small biometrics:
Matsunami teaches dimensional reduction (0054).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Dodis, Mendez, Berkvoits, and Zhou with the teachings of Matsunami in order to have the “feature information…reduced” for “simple distance calculation[s.]” (Matsunami at 0003.)

Regarding claims 3 and 12 Dodis teaches biometric templates (p. 98-99).
Neither Dodis, Mendez, Berkvoits, nor Zhou teach obfuscated copies and incomplete copies.
Matsunami teaches dimensional reduction of biometrics (0054).

Regarding claim 4 and 13 Dodis teaches biometric templates (pp. 98-99).
Neither Dodis, Mendez, Berkvoits, nor Zhou teach extracting biometric information.
Matsunami teaches extracting biometric information (0029-0030).

Regarding claim 5 and 14 Dodis teaches biometric templates (pp. 98-99).
Neither Dodis, Mendez, Berkvoits, nor Zhou teach small biometrics.
Matsunami teaches gathering biometrics and creating a template (0054).

Regarding claims 6 and 15 Dodis teaches biometric templates and secret key generation (pp. 98-99).
Dodis does not teach decryption by another party, a plurality of devices in a network, and small templates.
Mendez teaches a third party adversary being unable to decrypt an encrypted message (p. 13 in Figure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the secret key of Dodis with the scheme in Mendez in order to keep a message secret.

Neither Dodis, Mendez, nor Berkvoits teach a plurality of devices in a network and small biometric templates.
Zhou teaches devices in a network (Fig.1 Items 130, 150).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings Dodis, Mendez, and Berkvoits with the teachings of Zhou in order to create a security transaction in a network of devices.

Neither Dodis, Mendez, Berkvoits, nor Zhou teach small biometric templates.
Matsunami teaches dimensional reduction for biometric templates (0054).

Regarding claims 7 and 16 Dodis teaches biometric templates (pp. 97-98).
Neither Dodis, Mendez, Berkvoits, nor Zhou teach small biometric templates.
Matsunami teaches small biometric templates (0054).

Regarding claims 9 and 18 Dodis teaches biometrics (p. 97-99).

Claims 8 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dodis, Mendez, Berkvoits, Zhou, and Matsunami in view of Edney et al. (US20050031126A1).
Regarding claims 8 and 17 Dodis teaches biometric templates (pp. 97-99).
Neither Dodis, Mendez, nor Berkvoits teach a plurality of mobile devices and broadcasting an identifier
Zhou teaches a plurality of mobile devices (Fig. 1 Items 130, 150).
Neither Dodis, Mendez, Berkvoits, Zhou, nor Matsunami teaches broadcasting an identifier
Edney teaches broadcasting an identifier from a station (Fig. 1 Item N; 0011).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Dodis, Mendez, Berkvoits, Zhou, and Matsunami with the identifier of the station of Edney in order to establish a connection with mobile devices in the network.

Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dodis, Mendez, Berkvoits, and Zhou in view of Edney et al. (US20050031126A1).
Regarding claim 20 Dodis teaches biometric templates (p. 97-99).
Neither Dodis, Mendez, nor Berkvoits teach a plurality of mobile devices and broadcasting an identifier
Zhou teaches a plurality of mobile devices (Fig. 1 Items 130, 150).
Neither Dodis, Mendez, Berkvoits, nor Zhou, teaches broadcasting an identifier
Edney teaches broadcasting an identifier from a station (Fig. 1 Item N; 0011).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Dodis, Mendez, Berkvoits, and Zhou with the identifier of the station of Edney in order to establish a connection with mobile devices in the network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Arpit An Analysis of Random Projections in Cancelable Biometrics (discussing biometrics and dimensional reduction)
US8468095 DiMartino (directed towards NFC technology for a transaction)
US20160036810A1 Kim (teaching broadcasting with a biometric)
WO2008069475 (disclosed in IDS)
WO2015153559A1 Stanwood (disclosed in IDS and directed towards “robust” fuzzy extractors)
Li Gong New Protocols for Third-Party-Based Authentication and Secure Broadcast (key broadcast methods which was cited in Mendez)
US20150221149A1 Main (route and wifi network)
US20100134246A1 Kevenaar (fuzzy extractors)
US9633383 Zamer (payment application in a network with a beacon)
Buhan Secure Ad-hoc Pairing with Biometrics SAfE (disclosing a key agreement protocol with fuzzy extractors)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 Examiner also notes that whatever Dodis teaches, Applicant admits since Dodis is incorporated by reference in para. 0099 of the Spec.